DETAILED ACTION
Applicant's arguments filed 12-7-2020 have been fully considered but they are not persuasive. 
1.  This application had a NFOA sent and then no response was received so the examiner abandoned the case.  Subsequently, the applicant petitioned the USPTO and the application was revived.  The applicant’s response is based on the NFOA, hence this office action responds to the applicant’s response and is made FINAL.

2.  The double patenting rejection and claim objection are overcome by the applicant’s response.

3.  As stated in the NFOA, the examiner believes a more favorable outcome may occur if the applicant amends the claims as follows:
     Any Independent claim  +  claim 26  +  (claim 24 or 27)  +  claim 28

     For claim 29, this can be just claim 26  +  (claim 27 or  claim 28)

4.   The applicant argues that the prior art of record does not combine to properly reject the claims.   The examiner disagrees for several reasons:
	i.  The claims are much broader than those that were previously patented and they do not rise to the same level of detail.   Thusly, as seen in the NFOA, the prior art cited properly combines to reject the claims as currently written.
	ii.  To summarize the claims, they put forth the following:

b. Assign a 2nd scrambling sequence to a subordinate node
c. Wherein the assigns causes the subordinate node to scramble a transmission with the second scrambling sequence
Essentially, the Macro uses it own scrambling sequence to send data and it is assigning a different/second scrambling sequence to a subordinate node for it to use.
For example, if the Macro’s scrambling sequence is “AAA”, it will send data/ref signals using the AAA sequence.   If it wants to assign a “BBB” scrambling sequence to the subordinate node, it will send that in a message using it’s AAA sequence.

iii.  Turning to the prior art, the primary reference is the 3GPP TSG RAN WG4 (radio) Meeting #48bis which puts forth most of the claim’s design.  It teaches Macro, use of a first reference signal scrambled with a (first) scrambling sequence and use of a second scrambling sequence.
The passage below sums up the teachings of the 3GPP document (from Page 8 of NFOA (claim 35)) and teaches a) it is possible for neighboring nodes to have same or different scrambling codes and b) assigning of (different) scrambling codes to other transmission nodes in the area.
Each HNB would require to be configured for a particular' scrambling code on the downlink. If neighbouring HISIBs use the same scrambling code, significant problems can arise since HUEs may not be able to associate with the correct HfMB, in macrocell networks, scrambling codes for base stations are carefully managed so that base stations in a certain region use different scrambling codes. This, however, is not very practical for HNBs and a more autonomous method to select the scrambling codes would be useful for HNBs. The goal of such a mechanism is to minimize the number of scrambling code collisions for a given number of total scrambling codes.

The examiner noted that the 3GPP document was silent on connecting to at least one subordinate transmission node and the “assigning” of a scrambling code.  He interpreted that the 3GPP document’s design was more “passive” and the Macro did not appear to be actively connecting nor assigning the scrambling code.  Instead, it 
The examiner added the 3GPP TSG RAN WG1 Meeting #67 document to teach assigning a scrambling code that uses the Cell ID, thusly any cell/subordinate will/can use its own cell ID which reads on the limitation that a subordinate has its own scrambling sequence.   It also states that two cells with different Cell ID’s have DMRS’s that are scrambled differently.
The examiner also included Jun who teaches subordinates that can have their scrambling code/sequence assigned by a Macro cell.
iv.  Thusly, the prior art teaches the claims and the examiner is not swayed by the applicant’s remarks/arguments on pages 6-11.

	5.  For claim 32,  the passage below is taken from claim 35 (page 8 of NFOA) and teaches that a (subordinate) node can have/use a scrambling sequence that is either the same or different than the Macro’s, hence it can use either a first OR second scrambling sequence (NOTE that the claim does NOT teach WHEN the first and second scrambling sequences are used for transmission, hence they can be minutes/hours/days/months apart which reads on a “re-assigning of a second scrambling sequence” at some point in the future AFTER the subordinate node had been previously configured with the first scrambling sequence.   The examiner asks “based on the claim language, WHEN are the first and second scrambling sequences assigned and used by the subordinate node?”:	
Each HNB would require to be configured for a particular' scrambling code on the downlink. If neighbouring HISIBs use the same scrambling code, significant problems can arise since HUEs may not be able to associate with the correct HfMB, in macrocell networks, scrambling codes for base stations are carefully managed so that base stations in a certain region use different scrambling codes. This, however, is not very practical for HNBs and a more autonomous method to select the scrambling codes would be useful for HNBs. The goal of such a mechanism is to minimize the number of scrambling code collisions for a given number of total scrambling codes.

6.  New claim 41 can be interpreted much in the same way as claim 32 above since it recites “..Wherein the at least one subordinate transmission node is further configured to scramble at least one macrocell specific reference signal with the first cell-specific scrambling sequence”, ie. the subordinate can use either a first or second scrambling sequence.  Again, the claim does NOT state when this all occurs and it could be a mere “re-assigning” of the subordinate node’s scrambling sequence from the second sequence back to the first sequence (which is the Macro’s sequence).   As stated in #5 above, the passage cited teaches that a subordinate can have either the same or a different scrambling sequence – thusly, the subordinate could be assigned its own (different) scrambling sequence but then be re-assigned the same one that is used by the Macro at a later time, which reads on the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-24, 27, 29-33, 35-38 and 40-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 3GPP TSG RAN WG4 (Radio) Meeting #48bis (hereafter 3GPP #48bis), and further in view of 3GPP TSG RAN WG1 Meeting #67 (Samsung) (hereafter 3GPP #67) and Jun.    
As per claims 21,  3GPP TSG RAN WG4 (Radio) Meeting #48bis teaches a method, comprising: 
at a macro-cell configured to operate within a wireless network (Section 7.2.2 teaches that HNB’s and Macrocells operate in the same proximity) and configured to “transmit” to at least one subordinate transmission node (ie. an HNB) – Table 7.2-1, step #4, and sections 7.2.2 and 7.2.3 teach the HNB can receive signals from the Macro), 
transmit at least one first scrambled reference signal, the at least one first scrambled reference signal scrambled with a first scrambling sequence that is specific to the macro-cell (Section 7.2.2 teaches that some scrambling codes in the set (S-detected) can be part of the set S-HNB and the rest of the set can be part of “macrocell only” scrambling codes.  Thusly, there are scrambling code(s) that are specific to macrocells and each inherently uses a specific scrambling code which is well known.  Also the transmission of a “pilot” is well known/inherent and that is at least what the HNB is scanning for, which reads on the claim limitation – see 7.2.2 which states “scanning for all scrambling codes and construct a set of scrambling codes which have pilot energy above detection threshold Sdetected={Si, Sj, ..Sk}, where the “pilot” is a pilot from the Macro which inherently is a scrambled signal.  See also TABLE 7.2-1 which shows step #4 as “decode broadcast channel, eg. BCH, which is a reference signal/pilot); and 
7.2.2 Scrambling code selection
Each HNB would require to be configured for a particular' scrambling code on the downlink. If neighbouring HNBs use the same scrambling code, significant problems can arise scrambling codes for base stations are carefully managed so that base stations in a certain region use different scrambling codes. This, however, is not very practical for HNBs and a more autonomous method to select the scrambling codes would be useful for HNBs. The goal of such a mechanism is to minimize the number of scrambling code collisions for a given number of total scrambling codes.
For instance, depending on the E1NB deployment strategy, a certain set of scrambling codes can be reserved for HNBs, denoted as Shnb={N/, Ss, .... Sn* }. If the HNBs operate on a dedicated carrier, the HNB can scan all the available scrambling codes (i.e., NSC=512) and the total number of scrambling codes that can be reserved for HNBs is configurable. If HNBs operate on a shared carrier (co-channel) with macrocell, a certain subset of available scrambling codes should be reserved for HNBs and these codes should not be used by any macrocell base station.
During HNB self-configuration, HNB scans for all scrambling codes and construct a set of scrambling codes which have pilot energy above detection threshold: SDetected={*-S’„ Sj, ..., 5*}. Note that some of the scrambling codes in the set Sdetected can be part of the set Shnb (he., PSCs used by neighbouring HNBs) and rest of the set can be part of “macrocell only” scrambling codes. Then, HNB can select the “best” scrambling code based on the following criteria:
• If all HNB-reserved scrambling codes are being used by neighbour HNBs
>    HNB picks a scrambling code in Shnb with smallest amount of detected energy (i.e., smallest CPICH Ec/No and CPICH RSCP)
• Else
>    HNB picks a scrambling code randomly from set of scrambling codes that are member of Shnb but not member of Sdetected
Upon failure to pick the “best” scrambling code, an alarm or some form of error indication shall be send to the network controller (e.g. Core Network, Femto Gateway, O&M server). The details of alarm triggering threshold is FFS.
assign at least one second scrambling sequence to the at least one subordinate transmission node (Section 7.2.2 teaches that “…a certain set of scrambling cocs can be reserved for HNB’s” and also “…the HNB can scan all available scambling coces and the total number of scrambling coces that can be reserved for HNB’s is configurable” and also “..a certain set of available scrambling coces should be reserved for HNB’s and these codes should NOT be used by any macrocell base station”.  Lastly, 7.2.2 teaches that “Then, the HNB can select the ‘best’ scrambling code…”.  Note that Section 7.2 HNB Self-Configuration teaches that the HNB self-configures itself and that involves at least “selecting the optimum DL scrambling code”)
wherein the assignment of the at least one second scrambling sequence causes the at least one subordinate transmission node to scramble at least one transmission 
But is silent on configured to conect to at least one subordinate transmission node AND assigning at least one scrambling code sequence to the subordinate transmission node.
Essentially, the examiner interprets the 3GPP #48bis prior art as teaching more of a “passive” method where the Macrocell is not actively “connecting to” nor “assigning” the scrambling code but rather the HNB scans and determines which scrambling code(s) is/are not being used and selects one of those.  Hence, what is needed is a teaching of an active assignment method.
At least 3GPP TSG RAN WG1 Meeting #67 (Samsung) – See IDS teaches assigning scrambling code that uses the "cell ID" (see page 2 where the DMRS is scrambled according to the formula which uses the "cell ID” in the calculation. See (2) which teaches using “cell ID"), thusly any cell/subordinate will/can use its own cell ID which reads on the limitation that a subordinate (eg. femto/low-power cell) has its own scrambling sequence.  It further states that two cells with different Cell—D’s have DMRS’s that are scrambled differently).
Figure 1 shows that the multiple Transmission Points (low-power nodes/femtos) can use the “same Cell-ID” which is interpreted as the Cell-ID from the Base station, note connection between RB’s/Macro and the femto). 
See also Jun (2010-0210273 – See IDS and/or parent/child app) who teaches that a femto/subordinate can have its scrambling code assigned by the macro (which reads on both connecting to and assigning).  He also teaches the scrambling code might be one/a set that is assigned to a Macro BS:
 [0062] A femto BS may select one code belonging to a scrambling code set assigned to a super-ordinate macro BS, or may scramble and transmit IWS contents by using a code assigned by the super-ordinate macro BS.

With further regard to claim 35, note that a UE will receive and descramble signals received from base stations (Macro, Pico/Femto, HNB’s, etc.) that are within reception distance.  From Section 7.2.2 in 3GPP 348bis, it states that the HUE needs to be able to discern (from the scrambling code) which base station is which, which reads on it descrambling a signal from proximate base stations, such as HNB’s, Macro’s etc..:
Each HNB would require to be configured for a particular' scrambling code on the downlink. If neighbouring HNBs use the same scrambling code, significant problems can arise since HUEs may not be able to associate with the correct HNB. In macrocell networks, scrambling codes for base stations are carefully managed so that base stations in a certain region use different scrambling codes. This, however, is not very practical for HNBs and a more autonomous method to select the scrambling codes would be useful for HNBs. The goal of such a mechanism is to minimize the number of scrambling code collisions for a given number of total scrambling codes.
3GPP 48bis, Section 7.2.3 further teaches that the UE will receive cell neighbor lists upon which to base handoff decisions, which inherently requires the UE to associate/register with any base station on that list, ie. descramble their pilot/broadcast, etc.. :
Upon constructed the cell lists, the HNB can broadcast some of the cell list information (in e.g. SIB 11) to the UEs served by the HNB. The UEs served by the HNB can then use the cell list information to perform handover, cell selection/reselection, etc.
With further regard to claim 40, note that 3GPP #67bis and Jun both teach an active “assigning” step (where 3GPP 48bis was more of a passive step of the HNB determining which scrambling sequence to use).

claims 22, 30 and 37, the combo teaches claim 21/29/35, wherein identification information of the at least one subordinate transmission node is determined from the at least one second scrambling sequence.  
See that the formula's to derive a scrambling code (3GPP #67bis, Section 2) rely on the Cell-ID.  Formula #2 uses the Cell ID (Nscid) and he states “therefore, two cells with different Cell-IDs have MDRS’s which are scrambled differently..”).
With further regard to claim 37, which states “..wherein identification information of the subordinate transmission node is determined from the at least one first scrambling sequence”, the examiner notes that the scrambling codes used by the Macro and Subordinate (HNB) can be either the same or different (also see claim 25 below which describes these situations).  

As per claims 23, 31 and 38 the combo teaches claim 22/31/38, wherein the identification information of the at least one transmission node indicates a physical layer cell identity for the macro-cell.   (See the prior art above (3GPP #67, Section 2) which teaches a formula to generate the scrambling code which uses a physical Cell-ID).

As per claim 24, the combo teaches claim 21, further comprising: 
scrambling at least one first reference signal with the first scrambling sequence to generate the at least one first scrambled reference signal (The examiner interprets that this limitations applies to the MACROCELL, since it does not explicitly state that the subordinate is performing this step) – See 3GPP #48 Section 7.2.2 which teaches that some scrambling codes in the set (S-detected) can be part of the set S-HNB and the rest of the set can be part of “macrocell only” scrambling codes.  Thusly, there are scrambling code(s) that are specific to macrocells and each inherently uses a specific scrambling code which is well known.  Also the transmission of a “pilot” is well known/inherent and that is at least what the HNB is scanning for, which reads on the claim limitation – see 7.2.2 which states “..scanning for all scrambling codes and construct a set of scrambling codes which have pilot energy above detection threshold Sdetected={Si, Sj, ..Sk}, where the “pilot” is a pilot from the Macro which inherently is a scrambled signal).
claims 27 and 36, the combo teaches claim 21/35, wherein the first-cell specific scrambling sequence and the second scrambling sequences are the same (As discussed above, the prior art teach that the scrambling codes can be different but the teachings do not empirically rule out that they can be the same, eg. the phrases used in the prior art do not definitively say they can't be the same, most phrases appear to teach that they shouldn’t be. Also see that the formula's to derive a scrambling code (3GPP #67bis, Section 2) rely on the Cell-iD and that Figure 1 (3GPP #67bis)  teaches the use of the "same cell ID").


As per claim 29, 3GPP TSG RAN WG4 (Radio) Meeting #48bis teaches a method, comprising: 
at a macro-cell configured to operate within a wireless network (Section 7.2.2 teaches that HNB’s and Macrocells operate in the same proximity) and configured to “transmit” to at least one subordinate transmission node (ie. an HNB) – Table 7.2-1, step #4, and sections 7.2.2 and 7.2.3 teach the HNB can receive signals from the Macro), 
transmit at least one first scrambled reference signal, the at least one first scrambled reference signal scrambled with a first scrambling sequence that is specific to the macro-cell (Section 7.2.2 teaches that some scrambling codes in the set (S-detected) can be part of the set S-HNB and the rest of the set can be part of “macrocell only” scrambling codes.  Thusly, there are scrambling code(s) that are specific to macrocells and each inherently uses a specific scrambling code which is well known.  Also the transmission of a “pilot” is well known/inherent and that is at least what the HNB is scanning for, which reads on the claim limitation – see 7.2.2 which states “scanning for all scrambling codes and construct a set of scrambling codes which have pilot energy above detection threshold Sdetected={Si, Sj, ..Sk}, where the “pilot” is a pilot from the Macro which inherently is a scrambled signal.  See also TABLE 7.2-1 which shows step #4 as “decode broadcast channel, eg. BCH, which is a reference signal/pilot); and 
7.2.2 Scrambling code selection
scrambling codes for base stations are carefully managed so that base stations in a certain region use different scrambling codes. This, however, is not very practical for HNBs and a more autonomous method to select the scrambling codes would be useful for HNBs. The goal of such a mechanism is to minimize the number of scrambling code collisions for a given number of total scrambling codes.
For instance, depending on the E1NB deployment strategy, a certain set of scrambling codes can be reserved for HNBs, denoted as Shnb={N/, Ss, .... Sn* }. If the HNBs operate on a dedicated carrier, the HNB can scan all the available scrambling codes (i.e., NSC=512) and the total number of scrambling codes that can be reserved for HNBs is configurable. If HNBs operate on a shared carrier (co-channel) with macrocell, a certain subset of available scrambling codes should be reserved for HNBs and these codes should not be used by any macrocell base station.
During HNB self-configuration, HNB scans for all scrambling codes and construct a set of scrambling codes which have pilot energy above detection threshold: SDetected={*-S’„ Sj, ..., 5*}. Note that some of the scrambling codes in the set Sdetected can be part of the set Shnb (he., PSCs used by neighbouring HNBs) and rest of the set can be part of “macrocell only” scrambling codes. Then, HNB can select the “best” scrambling code based on the following criteria:
• If all HNB-reserved scrambling codes are being used by neighbour HNBs
>    HNB picks a scrambling code in Shnb with smallest amount of detected energy (i.e., smallest CPICH Ec/No and CPICH RSCP)
• Else
>    HNB picks a scrambling code randomly from set of scrambling codes that are member of Shnb but not member of Sdetected
Upon failure to pick the “best” scrambling code, an alarm or some form of error indication shall be send to the network controller (e.g. Core Network, Femto Gateway, O&M server). The details of alarm triggering threshold is FFS.
select at least one second scrambling sequence to the at least one subordinate transmission node (Section 7.2.2 teaches that “…a certain set of scrambling cocs can be reserved for HNB’s” and also “…the HNB can scan all available scambling coces and the total number of scrambling codes that can be reserved for HNB’s is configurable” and also “..a certain set of available scrambling coces should be reserved for HNB’s and these codes should NOT be used by any macrocell base station”.  Lastly, 7.2.2 teaches that “Then, the HNB can select the ‘best’ scrambling code…”.  Note that Section 7.2 HNB Self-Configuration teaches that the HNB self-configures itself and that involves at least “selecting the optimum DL scrambling code”)

But is silent on configured to conect to at least one subordinate transmission node AND assigning at least one scrambling code sequence to the subordinate transmission node and wherein the subordinate transmission node is further configured to scramble at least one second reference signal with a second scrambling sequence that is specific to the macro-cell.
Essentially, the examiner interprets the 3GPP #48bis prior art as teaching more of a “passive” method where the Macrocell is not actively “connecting to” nor “assigning” the scrambling code but rather the HNB scans and determines which scrambling code(s) is/are not being used and selects one of those.  Hence, what is needed is a teaching of an active assignment method.
At least 3GPP TSG RAN WG1 Meeting #67 (Samsung) – See IDS teaches assigning scrambling code that uses the "cell ID" (see page 2 where the DMRS is scrambled according to the formula which uses the "cell ID” in the calculation. See (2) which teaches using “cell ID"), thusly any cell/subordinate will/can use its own cell ID which reads on the limitation that a subordinate (eg. femto/low-power cell) has its own scrambling sequence.  It further states that two cells with different Cell—D’s have DMRS’s that are scrambled differently).
Figure 1 shows that the multiple Transmission Points (low-power nodes/femtos) can use the “same Cell-ID” which is interpreted as the Cell-ID from the Base station, note connection between RB’s/Macro and the femto). 
See also Jun (2010-0210273 – See IDS and/or parent/child app) who teaches that a femto/subordinate can have its scrambling code assigned by the macro (which reads on both connecting to and assigning).  He also teaches the scrambling code might be one/a set that is assigned to a Macro BS:
A femto BS may select one code belonging to a scrambling code set assigned to a super-ordinate macro BS, or may scramble and transmit IWS contents by using a code assigned by the super-ordinate macro BS.
Thusly, the combination of the prior art above teaches that the subordinate can use its own scrambling code OR the same one used by the Macro, which reads on “..wherein the subordinate transmission node is further configured to scramble at least one second reference signal with a second scrambling sequence that is specific to the macro-cell”.  NOTE that the claim does not teach WHEN the first and second scrambling codes are assigned NOR when they are used, hence the first (different) sequence could be assigned and then the subordinate could be re-assigned at a later date with the same sequence as that used by the Macro:
Each HNB would require to be configured for a particular' scrambling code on the downlink. If neighbouring HNBs use the same scrambling code, significant problems can arise since HUEs may not be able to associate with the correct HNB. In macrocell networks, scrambling codes for base stations are carefully managed so that base stations in a certain region use different scrambling codes. This, however, is not very practical for HNBs and a more autonomous method to select the scrambling codes would be useful for HNBs. The goal of such a mechanism is to minimize the number of scrambling code collisions for a given number of total scrambling codes.
It would have been obvious to one skilled in the art at the time of the invention, to modify 3GPP #48bis, such it assigning at least one scrambling code sequence to the subordinate transmission node, to provide the ability for the subordinate/femto cells to have their own scrambling code that is assigned by an overall authority (eg. macro).






As per claim 41, the combo teaches claim 21 and wherein the at least one subordinate transmission node is further configured to scramble at least one macrocell specific reference signal with the first cell-specific scrambling sequence”, ie. the subordinate can use either a first or second scrambling sequence.  
Each HNB would require to be configured for a particular' scrambling code on the downlink. If neighbouring HNBs use the same scrambling code, significant problems can arise since HUEs may not be able to associate with the correct HNB. In macrocell networks, scrambling codes for base stations are carefully managed so that base stations in a certain region use different scrambling codes. This, however, is not very practical for HNBs and a more autonomous method to select the scrambling codes would be useful for HNBs. The goal of such a mechanism is to minimize the number of scrambling code collisions for a given number of total scrambling codes.

Again, the claim does NOT state when this all occurs and it could be a mere “re-assigning” of the subordinate node’s scrambling sequence from the second sequence back to the first sequence (which is the Macro’s sequence).   As stated in #5 above, the passage cited teaches that a subordinate can have either the same or a different scrambling sequence – thusly, the subordinate could be assigned its own (different) scrambling sequence but then be re-assigned to use the Macro’s scrambling sequence at a later time, which reads on the claim.


Claims 25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 3GPP #48bis/3GPP #67/Jun and further in view of Nam.    
As per claims 25the combo teaches claim 24/29 but is silent on further comprising: 
modulating the at least one first scrambled reference signal for transmission, wherein the modulating of the at least one first scrambled reference signal occurs subsequent to the scrambling of the at least one first reference signal.  
The prior art does not elaborate on the steps of when scrambling and modulation take place.
Nam (US 2010/0104034 – See PTO 892) teaches a transmission method that scrambles the data first and then modulates the scrambled data, which reads on the claim:
[0060] FIG. 4 is an overview of the physical channel processing in an LTE system. Codewords 402 are selected and transmitted to a first scrambling block 404 and a second scrambling block 406. The first scrambling block 404 sends scrambled information to the modulation mapper block 408. The second scrambling block 406 sends data to the second modulation mapper block 410. The first and second modulation mapper blocks 408 and 410, respectively send data to the layer mapper block 412. The Layer mapper block 412 creates a plurality of layers 414 and sends them to a precoding block 416. The precoding block 415 sends a first layer to the first resource element mapper block 418 and a second layer to a second resource element mapper block 410. The first resource mapper block 418 transmits output to the OFDM signal generation block 422, and the second resource element mapper block 420 transmits data to an OFDM signal generation block 424. The first ODFM signal generator block 422 and the second OFDM signal generation block 424 transmit data to antenna ports block 426.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that it modulates the at least one first scrambled reference signal for transmission, wherein the modulating of the at least one first scrambled reference signal occurs subsequent to the scrambling of the at least one first reference signal, to provide the ability to first scramble data and then modulate the data as per well known designs.




Claims  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 3GPP #48bis/3GPP #67/Jun and further in view of Xu.
As per claims the combo teaches claim 21/29, but is silent on wherein the at least one subordinate transmission node is further configured to scramble at least one macro-cell specific reference signal with the first cell-specific scrambling sequence.  
At least Xu  (US 20120236741 – See IDS or parent/child apps) teaches  that both the macro and pico/subordinate can transmit a same Common Reference Signal (CRS).
macro and pico cells transmit a same CRS in accordance with certain aspects of the present disclosure.2Attorney Docket No. 30134/04213Ref. No. P13326USC1
	Thusly, according to the formulas on how the scrambling code is generated, if the Cell-ID's are the same, then the scrambling code would be the same (since nothing else appears to be specific to either the macro or pico/subordinate), the result would be that the subordinate would scramble the macro-cell reference signal with the first scrambling sequence (since the macro and pico/subordinate scrambling codes/sequences would be the same).
	It would have been obvious to one skilled in the art at the time of the invention, to modify the combo such that where the at least one subordinate transmission node is further configured to scramble at least one macro-cell specific reference signal with the first cell- specific scrambling sequence, to provide the ability for the femto/subordinates to transmit (eg. relay) the macro’s reference signal (so the UE knows which macro is proximate/controlling). 
With further regard to claims 32-33, the prior art teaches that the subordinate/HNB transmission can use either the same or different scrambling code as is used by the Macro (see above)  



Claim 28 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 3GPP #48bis/3GPP #67/Jun and further in view of Willeneggar.
As per claim 28, the combo teaches claim 21, but is silent on wherein the first scrambling sequence is based on a modulo-2 addition of two maximum-length sequences.    
Note also that Willeneggar (US 7,003,269 - See IDS or parent/child apps) teaches long scrambling sequences that are constructed from modulo-2 sum of 38400 chip segments (maximum length) and that they constitute a set of Gold Sequences which reads on the concept as found in the applicant’s specification: “..The scrambling sequence c{n) is generated based on modulo-2 addition of two maximum-length sequences. The pseudo-random sequences are in the exemplary embodiment defined by a length-31 Gold sequence, where the output sequence c(»),V«-0,l.....MPN-1 is defined according to equations (3) - (6)".
Willeneqqar teaches:
The long scrambling sequences c.sub.long,1,n and c.sub.long,2,n are constructed from position wise modulo 2 sum of 38400 chip segments of two binary m-sequences generated by means of two generator polynomials of degree 25. Let x, and y be the two m-sequences respectively. The x sequence is constructed using the primitive (over GF(2)) polynomial X.sup.25+X.sup.3+1. The y sequence is constructed using the polynomial X.sup.25+X.sup.3+X.sup.2+X+1. The resulting sequences thus constitute segments of a set of Gold sequences.   (C5, L13-21)
 It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that wherein the first scrambling sequence is based on a modulo-2 addition of two maximum-length sequences, to provide the ability to use well known techniques for generating the scrambling sequence.



Claims 26 and 39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 3GPP #48bis/3GPP #67/Jun and further in view of Gorokhov.
As per claim 26, the combo teaches claim 21, but is silent on further comprising: 
receiving a channel quality indicator (CQI) corresponding to each at least one subordinate transmission node; and 
determining which at least one subordinate transmission node a user equipment should establish a connection with based on the CQI.  
Gorokhov (US 2011/0237272 – See PTO 892) teaches measuring signals from neighbors and calculating CQI for those multiple access points, which reads on the claim:
47. A method of wireless communication, comprising: measuring received wireless signals from a set of neighboring channel quality information (CQI) from the CSI independent of scheduling decisions of the set of neighboring base stations.
Note that 3GPP 48bis teaches support for measuring both Macro’s and Femto/HNB’s, hence Gorokhov’s “base stations” would be, when combined with 3GPP 48bis, consider any base station, access point, femto, WLAN, etc..   Also see Jun who teaches femto’s as well.
The examiner takes OFFICIAL NOTICE that one skilled understands that a connection would be selected based on using the best CQI, ie. the channel with the best CQI will be selected for the communication between devices because it provides the most optimal communications channel/quality.
It would have been obvious to one skilled in the art at the time of the invention's filing date, to modify the combo, such that it receives a channel quality indicator (CQI) corresponding to each at least one subordinate transmission node AND determines which at least one subordinate transmission node a user equipment should establish a connection with based on the CQI, to provide the ability to determine the link CQI’s and select the link with the best CQI for a connection.


	As per claim 39, the combo teaches claim 38 but is silent on determining a channel quality indicator (CQI) corresponding to the subordinate transmission node and a CQI corresponding to at least one further subordinate transmission node associated with the macro-cell.  
	Gorokhov (US 2011/0237272 – See PTO 892) teaches measuring signals from neighbors and calculating CQI for those multiple access points, which reads on the claim:
channel quality information (CQI) from the CSI independent of scheduling decisions of the set of neighboring base stations.
Note that 3GPP 48bis teaches support for measuring both Macro’s and Femto/HNB’s, hence Gorokhov’s “base stations” would be, when combined with 3GPP 48bis, consider any base station, access point, femto, WLAN, etc..   Also see Jun who teaches femto’s as well.
It would have been obvious to one skilled in the art at the time of the invention, to modify the combo, such that determining a channel quality indicator (CQI) corresponding to the subordinate transmission node and a CQI corresponding to at least one further subordinate transmission node associated with the macro-cell, to provide the ability for determining a CQI for each transmission node in the proximate area for optimal communications (as based on the current environment).



Allowable Subject Matter
The examiner believes a more favorable outcome may occur if the applicant amends the claims as follows:
     Any Independent claim  +  claim 26  +  (claim 24 or 27)  +  claim 28

     For claim 29, this can be just claim 26  +  (claim 27 or  claim 28)



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M. D'AGOSTA whose telephone number is (571)272-7862.  The examiner can normally be reached on 8am to 4pm (IFW).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan (Dan) Orgad can be reached on 571-272-7884.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN M D AGOSTA/Primary Examiner, Art Unit 2414